Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2004/0117561 (Quach et al) in view of US 2012/0311272  (Blumrich et al).

With respect to claim 1, Quach teaches apparatus comprising: an interface and a snoop bypass device communicatively coupled to the interface, the snoop bypass device to maintain a table of segments with one or more entries stored in a remote cache (apparatus described for processing coherent requests of a computing device comprising multiple cache nodes, the apparatus comprising a cache coherent switch to receive from a requesting cache node a coherent request for a line of memory) [Abstract; Par. 0020], wherein the snoop bypass device is to: receive a snoop command that references a first segment and based on the table indicating that at least one entry of the first segment is stored in the remote cache, forward the snoop command to the remote cache or based on the table indicating that no entry of the first segment is stored in the remote cache (in response to processing  the request, checking the state of the line of the request in the caches and may issue requests to one or more cache nodes based upon the state of the line) [Abstract; Par. 0023-0025]. Quach teaches providing a response with an indication that the remote cache does not store content associated with the snoop command [Abstract; Par. 0023-0025], but fails to specifically teach not forward the snoop command to the remote cache. However. Blumrich teaches method and apparatus for supporting cache coherency in a multiprocessor computing environment having multiple processing units, each processing unit having one or more local cache memories associated and operatively connected therewith, a snoop filter device provided associated with each processing unit for receiving snoop requests from dedicated memory writing sources in the multiprocessor computing environment, wherein in response to request each snoop filter elements generates a signal indicating whether a snoop request is to be forwarded to said [Abstract; Par. 0042; Par. 0070-0072; Par. 0033-0034; Par. 0039]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the instant application to modify the snoop bypass feature, as taught by Quach, by including the feature not forward the snoop command to the remote cache, as taught by Blumrich, in order to reduce associated number of snoop requests forwarded to a processing unit, thereby increasing performance of the computing environment, as taught by Blumrich (Abstract).

With respect to claim 2, Quach and Blumrich, combined, teach the apparatus wherein the table comprises an address identifier of a segment and a count of a number of entries from the segment that are stored in the remote cache [Quach’s presence vector that indicates that all cache nodes that have the line present in their respective caches (Par. 0023; Par. 0025); Blumrich’s snoop requests to be determined if being within the address range to single processor, the request being forwarded to its snoop filter, which processes each snoop request, and forwards only an appropriate requests or the snoop request is discarded (Fig. 9; Par. 0077-0078; Par. 0068-0070; Par. 0072)].

With respect to claim 3, Quach and Blumrich, combined, teach the apparatus wherein: the first segment comprises a page, the table comprises a count of a number of cache line entries from the page that are stored in the remote cache, and the table comprises an address identifier of a page address of the page [Quach’s presence vector that indicates that all cache nodes that have the line present in their respective caches (Par. 0023; Par. 0025); Blumrich’s snoop requests to be determined if being within the address range to single processor, the request being forwarded to its snoop filter, which processes each snoop request, and forwards only an appropriate requests or the snoop request is discarded (Fig. 9; Par. 0077-0078; Par. 0068-0070; Par. 0072)]..

With respect to claim 4, Quach and Blemish, combined, teach the apparatus wherein the snoop command comprises a request to indicate whether the remote cache stores a copy of content associated with a memory address [Quach’s presence vector that indicates that all cache nodes that have the line present in their respective caches (Par. 0023; Par. 0025); Blumrich’s snoop requests to be determined if being within the address range to single processor, the request being forwarded to its snoop filter, which processes each snoop request, and forwards only an appropriate requests or the snoop request is discarded (Fig. 9; Par. 0077-0078; Par. 0068-0070; Par. 0072)]..

With respect to claim 8, Quach and Blumrich, combined, teach the apparatus wherein the interface comprises an interface between a computing platform and at least a remote device [Quach’s apparatus described for processing coherent requests of a computing device comprising multiple cache nodes, the apparatus comprising a cache coherent switch to receive from a requesting cache node a coherent request for a line of memory (Abstract; Par. 0020); Blumrich’ multiprocessor computing environment having multiple processing units, each processing unit having one or more local cache memories associated  comprising a snoop filter device (Abstract; Par. 0042; Par. 0070-0072)].

With respect to claim 9, Quach and Blumrich, combined, teach the apparatus comprising a processor core communicatively coupled to the interface [Quach’s apparatus described for processing coherent requests of a computing device comprising multiple cache nodes, the apparatus comprising a cache coherent switch to receive from a requesting cache node a coherent request for a line of memory (Abstract; Par. 0020); Blumrich’ multiprocessor computing environment having multiple processing units, each processing unit having one or more local cache memories associated  comprising a snoop filter device (Abstract; Par. 0042; Par. 0070-0072)].

With respect to claim 10, Quach and Blumrich, combined, teach the apparatus comprising the remote cache communicatively coupled to the interface [Quach’s apparatus described for processing coherent requests of a computing device comprising multiple cache nodes, the apparatus comprising a cache coherent switch to receive from a requesting cache node a coherent request for a line of memory (Abstract; Par. 0020); Blumrich’ multiprocessor computing environment having multiple processing units, each processing unit having one or more local cache memories associated  comprising a snoop filter device (Abstract; Par. 0042; Par. 0070-0072)].

With respect to claims 11 and 16,  Quach teaches method comprising: receiving a snoop request identifying a memory address of content and requesting an indication of whether a copy of the content is stored in one or more remote cache devices (apparatus described for processing coherent requests of a computing device comprising multiple cache nodes, the apparatus comprising a cache coherent switch to receive from a requesting cache node a coherent request for a line of memory, in response to processing  the request, checking the state of the line of the request in the caches and may issue requests to one or more cache nodes based upon the state of the line) [Abstract; Par. 0020; Par. 0023-0025]. Quach teaches providing a response with an indication that the remote cache does not store content associated with the snoop command [Abstract; Par. 0023-0025], but fails to specifically teach determining whether to forward the snoop request to the one or more remote cache devices or to respond indicating the content is not stored in the one or more remote cache devices based on whether any region associated with the memory address is stored in the one or more remote cache devices. However. Blumrich teaches method and apparatus for supporting cache coherency in a multiprocessor computing environment having multiple processing units, each processing unit having one or more local cache memories associated and operatively connected therewith, a snoop filter device provided associated with each processing unit for receiving snoop requests from dedicated memory writing sources in the multiprocessor computing environment, wherein in response to request each snoop filter elements generates a signal indicating whether a snoop request is to be forwarded to said associated processor or not forwarded [Abstract; Par. 0042; Par. 0070-0072; Par. 0033-0034; Par. 0039]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the instant application to modify the snoop bypass feature, as taught by Quach, by including the feature not forward the snoop command to the remote cache, as taught by Blumrich, in order to reduce associated number of snoop requests forwarded to a processing 

With respect to claims 12 and 17, Quach and Blumrich, combined, teaches system and method comprising receiving the snoop request from a core [Quach’s apparatus described for processing coherent requests of a computing device comprising multiple cache nodes, the apparatus comprising a cache coherent switch to receive from a requesting cache node a coherent request for a line of memory (Abstract; Par. 0020); Blumrich’ multiprocessor computing environment having multiple processing units, each processing unit having one or more local cache memories associated  comprising a snoop filter device (Abstract; Par. 0042; Par. 0070-0072)].

With respect to claims 13 and 18, Quach and Blumrich, combined, teaches system and method comprising: maintaining a table of one or more regions with at least one portion stored in the one or more remote cache devices, wherein the table comprises a region address and an associated count of a number of portions stored in the one or more remote cache devices [Quach’s presence vector that indicates that all cache nodes that have the line present in their respective caches (Par. 0023; Par. 0025); Blumrich’s snoop requests to be determined if being within the address range to single processor, the request being forwarded to its snoop filter, which processes each snoop request, and forwards only an appropriate requests or the snoop request is discarded (Fig. 9; Par. 0077-0078; Par. 0068-0070; Par. 0072)].

Allowable Subject Matter
Claims 5-7, 14-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Detecting Uncached Areas of Memory to Augmenting a Cache Directory that Filters the Distribution of Snoop Commands, The IP.com Journal, 2007-03-19.
Controlling which Devices are Snooped for Each Transaction on a Snooping Multi-Processor Bus, The IP.com Journal, 2007-03-19.
US 7,373,462 (Blumrich et al) teaching method and apparatus for supporting cache coherency in a multiprocessor computing environment having multiple processing units, each processing unit having one or more local cache memories associated and operatively connected therewith,  providing a snoop filter device associated with each processing unit, each snoop filter device having a plurality of dedicated input ports for receiving snoop requests from dedicated memory writing sources in the multiprocessor computing environment.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136